Title: May [1785]
From: Washington, George
To: 

 


Sunday—First. Mercury 51 in the Morning—52 at Noon and 60 at Night.
Day cool, Wind at No. West & clear all the forenoon, with flying clouds afterwards.
Took a late breakfast at Hanover C[our]t House. Went from thence to Mr. Peter Lyon’s where I intended to dine, but neither he nor Mrs. Lyon being at home, I proceeded to, & arrived at Richmond about 5 oclock in the afternn.
Supped & lodged at the Governor’s.

   
   
   Peter Lyons (1735–1809) was an Irish-born Virginia lawyer. In 1763 he was attorney for Rev. James Maury in the “Parson’s Cause.” In 1779 Lyons was made judge of the General Court; in 1789 he became a member of the Virginia Court of Appeals and in 1803 became its president (LYONS“Judge Peter Lyons’ Letters to His Granddaughter.” Tyler’s Quarterly Historical and Genealogical Magazine 8 (1926–27): 184–94., 184–85). Lyons’s second wife, whom he married in 1773, was Judith Bassett of Williamsburg, an aunt of Mrs. Washington’s niece, Fanny Bassett (Va. Gaz., P&D, 30 Dec. 1773; MASON [1]Frances Norton Mason, ed. John Norton & Sons, Merchants of London and Virginia, Being the Papers from Their Counting House for the Years 1750 to 1795. 1937. Reprint. New York, 1968., 295).



   
   Patrick Henry (1736–1799) served his fourth and fifth terms as governor of Virginia from Nov. 1784 to Nov. 1786. The governor’s residence in Richmond impressed a visitor in 1782 as being “very plain but spacious,” and was later described as “a very plain wooden building of two stories, with only two moderate sized rooms on the first floor” (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 2:428; MORDECAISamuel Mordecai. Virginia, Especially Richmond, in By-Gone Days; with a Glance at the Present: Being Reminiscences and Last Words of an Old Citizen. 2d ed. Richmond, 1860., 73; see DUMBAULDEdward Dumbauld. Thomas Jefferson, American Tourist: Being an Account of His Journeys in the United States of America, England, France, Italy, the Low Countries, and Germany. Norman, Okla., 1946., 220–27). Governor Henry also kept a farm, Salisbury, in Chesterfield County about 12 miles west of the capital, to which his family often retired during the summer (MEADE [3]Robert Douthat Meade. Patrick Henry. 2 vols. Philadelphia and New York, 1957-69., 302, 507).



 


Monday—2d. Mercury at 54 in the Morning—56 at Noon and 56 at Night. Received and accepted an invitation to dine with the Sons of Saint Taminy, at Mr. Andersons Tavern, and accordingly did so at 3 Oclock.
About Noon, having Assembled a sufficient number of the Proprietors of the Swamp, we proceeded to business in the Senate Chamber; & continued thereon till dinner, when we adjourned till nine Oclock next day.
Raw & cold Easterly Wind the whole day. Towards evening it turned very cloudy & very like Rain & became quite cold.


   
   The Sons of St. Tammany, a democratic society opposing aristocracy and privilege, was named for a seventeenth-century Delaware chief supposed to have befriended the whites. The first society was formed in 1772 in Philadelphia, as the Sons of King Tammany, a Loyalist group, but shortly afterwards, as political attitudes changed, the name was changed to the Sons of St. Tammany. After the Revolution, the number of societies in various cities greatly increased. The first of May was normally the day celebrated in St.

Tammany’s honor, but in 1785 the first of May fell on Sunday, thus postponing the celebration by a day.


   

   
   Anderson’s tavern was commonly used for civic meetings until it burned in 1787. It may have been opened by Robert Anderson (d. 1784), who operated a tavern in Williamsburg in the 1770s (MARSHALL [2]Herbert A. Johnson et al., eds. The Papers of John Marshall. 12 vols. Chapel Hill, N.C., 1974–2006., 1:140; GIBBSPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 145–47).



   
   proceeded to business: At this meeting of the proprietors of the Dismal Swamp Company, there was a discussion of proposals for procuring a large number of laborers from Holland or Germany and for obtaining a large foreign loan to aid in the work of draining the swamp (GW to Jean de Neufville, 8 Sept. 1785, GW to John Page, 3 Oct. 1785, DLC:GW; NORFLEET [2]Fillmore Norfleet. Suffolk in Virginia, c.1795–1840: A Record of Lots, Lives, and Likenesses. Richmond, 1974., 115; see also editorial note for 15 Oct. 1763).



 


Tuesday 3d. Mercury 54 in the Morning—54 at Noon and 58 at Night.

Raining more or less all day, with the wind fresh at East.
Met according to adjournment & finished the business by 3 oclock. Dined at the Governors.
 


Wednesday 4th. Mercury at 56 in the Morning 59 at Noon and 64 at Night.
Raining until 7 O’clock, when the wind getting to the Westward, the Clouds broke, & the weather cleared & was tolerably pleast.
After doing a little business, & calling upon Judge Mercer and the Attorney General, I left Richmond about 11 Oclock. Dined at one Winslow’s abt. 8 Miles from the City, & lodged at Clarkes Tavern 10 Miles above Hanover Court House.


   
   judge mercer: James Mercer of Fredericksburg was a judge of the General Court 1779–89. He later served on the Virginia Court of Appeals from 1789 until his death in 1793.



   
   Winslow’s was located near the Henrico-Hanover County line. This tavern, recorded by GW in his accounts as “Winsters” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 203), may have been the “Winstons’ Ordinary” that was in existence in that area in 1751 (VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 1:244). clarkes: The tavern located ten miles up the stage road from Hanover Court House was owned during the Revolution by James Head Lynch, of Caroline County, and appears in a 1789 map as the tavern of “Head Lynch.” Clarke may have been the tavern keeper in 1785 (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 413; COLLESChristopher Colles. A Survey of the Roads of the United States of America, 1789. Edited by Walter W. Ristow. Cambridge, Mass., 1961., 189; and see 25 April 1786).



 


Thursday 5th. Mercury at 58 in the Morning—60 at Noon and the same at Night.
Wind Southerly in the forenoon & clear, but Showery afterwards where I was, between Fredericksburgh & Dumfries.
Breakfasted at the Bowling Green. Dined with my Sister Lewis in Fredericksburgh. Spent half an hour with my Mother and lodged at Stafford C[our]t House (at one Taylors Tavern).
 


Friday 6th. Mercury at 62 in the Morning—60 at Noon and 64 at Night. Dark foggy Morning, with little wind, but great appearances of rain all the forenoon—after noon clear & pleasant.
Breakfasted at Dumfries, & dined at home; where I found Mrs. Moylan (Genl. Moylan having gone on some business towards Fredericksburgh) Mr. Pine, Mr. Jno. Lewis & his Brother Lawrence—all of whom I had left at Mt. Vernon—and where I found everybody and thing well except little Washington Custis who had had two or three fits of the Ague & fever.
 


Saturday 7th. Mercury at 60 in the Morning—60 at Noon and 62 at Night.

Day clear, and tolerably pleasant till the Afternoon, when it turned cold. The Wind being at No. W. all day.
Upon enquiry, found that William Skilling, a hired man has done no work in my absence; nor since the 21st. Ulto.; occasined by a fever, and violent Cough wch. there is reason to apprehend may prove fatal to him.
   Most of my transplanted trees have a sickly look. The small Pines in the Wildernesses are entirely dead. The larger ones in the walks, for the most part, appear to be alive (as yet). Almost the whole of the Holly are dead. Many of the Ivy, wch. before looked healthy & well seem to be declining. Few of the Crab Tree had put forth leaves. Not a single Ash tree has unfolded its buds whether owing to the trees decline, or any other cause, I know not; as those in their native places are all in leaf (tho’ late putting out) and some of all the other kinds have displayed their leaves, it is somewhat singular that not one of these should yet have discovered signs of life. The lime trees, which had some appearance of Budding when I went away, are now withering and the Horsechesnut & Tree box from Colo. Harry Lee’s discover little signs of shooting. The Hemlock is almost entirely dead, & bereft of their leaves and so are the live Oak. In short half the Trees in the Shrubberies, & many in the Walks, are dead & declin[in]g.
The Barley & Pease seem to have come on well—but the clover has not advanced much. The first Sowed Orchard grass Seeds are making their appearance but none of the Second are yet to be seen. Nor can I discover anything yet of the Guinea, or bird grass seeds coming up; or any of the Acorns or Nutts which were planted by the side of them any more than I can of those things which were put in boxes—the seeds of the Crab apple are up and the woodbine (or Honey suckle) which I cut & set out, appears to be about half alive.
I cannot discover that the grass ground on which the Powdered plaister of Paris was strewed, in different quantities, is benefitted in the smallest degree by it—nor the circle in the Court yard.


   
   William Skilling, a laborer, worked for GW as early as 1767 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 249). Articles of agreement on 25 Feb. 1775 between Skilling and GW provided for Skilling to take GW’s servants and Negroes to his Ohio lands, there to work with them on whatever was necessary (DLC:GW). There is no further word of Skilling until 1784, when GW offered him £30 per year and two pairs of shoes to work again at Mount Vernon. “It may be to ditch, to Garden, to level & remove Earth, to work alone, or with several others, & in the last case, to keep them closely employ’d as well as yourself” (GW to Skilling, 22 July 1784, DLC:GW). Skilling replied that he would come in mid-November if his health permitted (28 July 1784, DLC:GW). The last entry in GW’s

ledger for Skilling is for 17 July 1785, when GW paid “Negro Moll on Accot. of Willm. Skilling” £1 10s. (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 203). Skilling died in 1785 or 1786 (GW to Thomas Nelson, Jr., 3 Aug. 1788, DLC:GW).



 


Sunday 8th. Mercury at 56 in the Morning—61 at Noon and  at Night.
Cool all day; Wind at No. West with flying Clouds.
 


Monday 9th. Mercury at 60 in the Morning— at Noon and 70 at Night.
Clear & warm—But little Wind & that Southerly.
Rid to my Muddy hole & Dogue run Plantations and from the latter to the fishing Landing at the Ferry.
Perceived the Orchard grass seeds which had been sown on the Wheat at Muddy hole were coming up tolerably well—but could not discover that the Wheat had derived any benefit from the Plaister of Paris which had been sprinkled thereon—or from the rolling.
Mathew Baldridge who had been engaged for me by Mr. John Rumney, as a Joiner, and sent over in his Brig the Caesar, Captn. Atkinson, and who arrived here yesterday, set in to work today.
The blossom of the Crab tree is unfolding, & shedding its fragrant perfume. That of the black Haw, had been out some days; and is an ornamental flower being in large clusters, tho’ individually small upon single foot stems. They are white with a yellowish cast. The flower of the small berry thorn is also good looking—the tree being full of blossoms, which is not much unlike the blossom of the apple tree, but quite white.

   
   
   On 3 July 1784 GW wrote John Rumney, Jr., who was going to England, to say that he, “being in want of a House Joiner & Bricklayer . . . would thank Mr. Rumney for enquiring into the terms upon which such workmen could be engaged for two or three years . . . Bed, board & tools to be found by the Employer, cloaths by the Employed.” GW added that “rather than encounter delay [he] would be obliged to Mr. Rumney for entering into proper articles of agreement on his [GW’s] behalf with them, & for sending them out by the Vessel to this port” (DLC:GW). The articles of agreement with Mathew Baldridge, a joiner, were signed for three years (bill from Peter How Younger, 8 Jan. 1785, DLC:GW). GW paid Baldridge £25 sterling for the first two years and £31 10s. for the third year (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 249). He seems to have left Mount Vernon after this three-year period.



   
   John Rumney, Jr. (1746–1808), was a partner in the English mercantile firm of Robinson, Sanderson & Rumney, which had a store in Alexandria in the 1780s and early 1790s. In addition to his request for a joiner and a bricklayer, GW asked Rumney to make inquiries regarding flagstones for the piazza at Mount Vernon (GW to Rumney, 3 July 1784, DLC:GW). Rumney’s search for a bricklayer was unsuccessful, but he did contract for the

flagstones to be delivered to GW. Later, Rumney moved to Geneva, N.Y., where he lived until his death (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 107–8). Rumney may have been a brother of Dr. William Rumney.



   
   The brig Cesar, Capt. J. Atkinson, had stopped at the Mount Vernon wharf on its way to Alexandria, where it arrived by 12 May. The brig brought European goods for sale by Robinson, Sanderson & Rumney (Va. Journal, 12 May, 26 May 1785).



 


Tuesday 10th. Mercury at 62 in the Morning— at Noon and 60 at Night. Wind pretty fresh all day from So. East—raw, cold, & not much unlike rain.
Quitted fishing at the ferry landing, as I had done at the House landing on Saturday last.
Began to weed a yard for Brick making at home.
Rid into the Neck. Found my Wheat there tolerably promising.
General Moylan returned before dinner. Doctr. Jenifer & his wife came here to dinner & stayed all Night. A Mr. Stephens from the red stone Settlement came in the afternoon & remained all Night.


   
   Mr. Stephens is possibly Dennis Stephens, who had built the mill on GW’s Pennsylvania land.



 


Wednesday 11th. Mercury at 57 in the Morning—56 at Noon and 59 at Night. Raining more or less all day moderately. Wind at No. Et. & pretty fresh.
 


Thursday 12th. Mercury at 59 in the Morning—66 at Noon and 68 at Night. Foggy Morning—Wind at So. Wt. About noon the Clouds dispersed and afterwards became clear, warm, & pleasant.
Added some more Filberts to those planted on the 16th. of last Mo[nth] in the 5th. row of the Guinea grass seeds, below the Everlasting Pease and at the end of these, & below the 3d. Stake, I planted some Cobb Nuts (given me by my Sister Lewis) at the distance of Six Inches a part.
Yesterday (tho’ it escaped Notice at the time) I sowed in drills (three) on the South side the gate, adjoining the Orchard grass Seeds and upon the bank of the old ditch which I had levelled a few Seeds of a grass given me by Colo. Archibald Cary—who had it from Colo. Wm. Peachy who speaks of it in high terms. This I did just before the rain set in.
 


Friday 13th. Mercury at 65 in the Morning—67 at Noon and 68 at Night. Growing Weather—day clear and pleasant. Wind fresh from the Southward.

   
Began to set my turned Posts in the Circle in the C[our]t yard.
The Guilder roses in my Garden had just got into bloom—but as the Trees had been transplanted this spring I presume they were backened by it, for I observed some in the Gardens at Fredericksburgh (but these were in a sandy Soil) as forward eight days ago as mine are now.
Saturday 14th. Mercury at 65 in the Morning—69 at Noon and 68 at Night. Rid to My Plantations at the Ferry—Dogue run, & Muddy hole. Found the Wheat had grown a good deal since the last rain & warm weather.
The wood honey suckle wch. has been in bloom about 8 days is an agreeable looking flower and deserves a place in my Shrubberies.
My Nephew, George Augustine Washington arrived here from Charles Town after having been to Burmuda & the West Indies in pursuit of health which he had but imperfectly recovered.


   
   George Augustine Washington sailed from Alexandria to the West Indies in the spring of 1784 in an effort to recover his health. He had suffered for some time from what may have been tuberculosis. GW gave him 100 guineas to cover his expenses (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 197). After visits to several of the islands, George went to South Carolina and spent the winter in Charleston and at

Sandy Hill, the nearby farm of his distant cousin, Col. William Washington (1752–1810). GW sometimes refers to George, who served as an aide to Lafayette during the Revolution, as Major Washington.



 


Sunday 15th. Mercury at 59 in the morning—63 at Noon and 65 at Night. General Cadwallader came here yesterday.
Today Colo. Fitzgerald—Mr. Murray,—Mr. Porter—Mr. Munser Mr. Darby & the Revd. Mr. Prince came here to dinner, & went away after it.
In the Afternoon Doctr. Stuart Mrs. Stuart & Miss Stuart came and stayed all Night.
Wind at So. East all day, with some appearances of Rain.


   
   John Cadwalader served as a brigadier general of the Pennsylvania militia during the Revolution. In 1778 his admiration for GW led him to challenge Maj. Gen. Thomas Conway and seriously wound him in a duel, after Conway had made disparaging remarks about GW. In 1785 Cadwalader was living at his country seat in Kent County, Md., and was a member of the Maryland legislature.



   
   Mr. Murray is probably John Murray, an Alexandria merchant. Murray’s store was at this time located on Fairfax Street, nearly opposite the courthouse, but shortly afterwards moved to the corner of Prince and Water streets (Va. Journal, 4 Nov. 1784 and 13 April 1786).



   
   Thomas Porter (d. 1800) was a partner in the Alexandria firm of Porter & Ingraham which operated a store near the corner of Fairfax and King streets at this time (Va. Journal, 23 Dec. 1784). Porter was recommended to GW by Benjamin Lincoln (GW to Lincoln, 5 Feb. 1785, DLC:GW) and seems to have become a close friend of George A. Washington.



   
   mr. munser: William Mounsher, “an intimate friend and confident” of Thomas Porter (Porter to Benjamin Lincoln, Jr., 19 July 1787, MHi: Benjamin Lincoln Papers), advertised a store, counting room, and cellar for rent on King Street in Alexandria (Va. Journal, 5 April 1787). A few months later he gave notice of his intended return to Europe (Va. Journal, 17 May 1787), but continued to visit Mount Vernon for another year. GW had difficulty with Mounsher’s name and spelled it various ways (Monshur, Munsher).



   
   mr. darby: probably a son of Elias Hasket Derby, a wealthy merchant and shipowner of Salem, Mass. Rev. Mr. Prince is probably John Prince (1751–1836), minister of the First Church in Salem. Derby and Prince were traveling together with a letter of introduction from William Grayson (Grayson to GW, 5 May 1785, DLC:GW).



   
   Miss Stuart is undoubtedly Dr. David Stuart’s sister Ann, who was living at Abingdon with her brother and sister-in-law at this time (TORBERTAlice Coyle Torbert. Eleanor Calvert and Her Circle. New York, 1950., 49). She later became the second wife of William Mason, son of Col. George Mason of Gunston Hall.



 


Monday 16th. Mercury at 63 in the Morning—66 at Noon, and 68 at Night. General Moylan, Mrs. Moylan, Doctr. Stuart, Wife & Sister, went away after Breakfast.

Mr. Mazzai came here to breakfast and went away afterwds.


   
   Philip Mazzei (1730–1816), born in Italy, had been a wine merchant in London for 18 years before coming to Virginia in 1773. He purchased an estate named Colle, adjoining Thomas Jefferson’s Monticello in Albemarle County, where he carried on agricultural experiments. In 1774 GW subscribed for one share at £50 sterling to Mazzei’s scheme to form a company “for the Purpose of raising and making Wine, [olive] Oil, agruminous Plants and Silk” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 1:156–58). The project came to a halt during the Revolution, and in June 1779 Gov. Patrick Henry sent Mazzei to France to borrow money for the state. He returned in 1783 but sailed for Europe again in June 1785, shortly after his visit to Mount Vernon. In 1788 Mazzei published his history of America, Recherches historiques et politiques sur les États-Unis de l’Amérique septentrionale (Paris, 1788), based in part on notes Jefferson gave him.



 


Tuesday 17th. Mercury at 60 in the Morning—62 at Noon and 62 at Night.
General Cadwallader went away after Breakfast, and I went to Alexandria to the appointed meeting of the Subscribers to the Potomack Navigation. Upon comparing, & examining the Books of the different Managers, it was found, including the Subscriptions in behalf of the two States, & the 50 Shares which the Assembly of Virginia had directed to be Subscribed for me, (& which I then declared I would only hold in trust for the State) that their were 403 Shares Subscribed, which being more than sufficient to constitute the Company under the Act—the Subscribers proceeded to the choice of a President & 4 Directors; the first of which fell upon me. The votes for the other four fell upon Governors Johnson & Lee of Maryland and Colonels Fitzgerald & Gilpin of this State.
Dined at Lomaxs and returned in the Afternoon.


   
   The law authorizing the creation of the Potowmack Company provided for the subscription of 500 shares at 444 and 4/9 dollars (£100 sterling) each, and stipulated that if at least half the shares were not subscribed by the end of the meeting set for this day the company could not be organized (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:512). The state governments of Virginia and Maryland each subscribed for 50 shares. In addition, the Virginia Assembly had voted 50 shares (plus 100 shares of James River navigation company stock) to GW as thanks from the state for his services in the Revolution.



   
   Holding firm to his determination to accept no gifts or remuneration for his Revolutionary War services, GW agreed, as here stated, only to hold the shares in trust for the public benefit. By his will GW devised the Potowmack Company shares to a national university, to be established in the District of Columbia (these shares depreciated and became worthless), and the James River shares to Liberty Hall Academy, Rockbridge County, Va., which later became Washington and Lee University (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:376 n.4; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:28–30).




   
   Thomas Sim Lee (1745–1819), son of Thomas Lee (d. 1749) and Christian (Catherine) Sim Lee and grandson of Philip Lee, founder of the Maryland Lees, served as governor of Maryland, 1779–82 and 1792–94, and as a Maryland delegate to the Continental Congress 1783–84. He married Mary Digges (1745–1805), daughter of Ignatius Digges of Melwood, and settled in Frederick County, Md., at Needwood, located about 12 miles west and south of Frederick Town. He had acquired the estate during the Revolution (LEE [5]Edmund Jennings Lee. Lee of Virginia, 1642–1892: Biographical and Genealogical Sketches of The Descendants of Colonel Richard Lee . . .. Philadelphia, 1895., 306–11; W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 347).



   
   George Gilpin (1740–1813) was born in Cecil County, Md., and settled in Alexandria before the Revolution. A wheat merchant, Gilpin was inspector of flour in Alexandria in Mar. 1775 (MERCHANTSKate Mason Rowland. “Merchants and Mills. From the Letter Book of Robert Carter, of Nominy, Westmoreland County.” William and Mary Quarterly, 1st ser., 11 (1902–3): 245–46., 246). During the Revolution he was a colonel of Fairfax County militia and a member of the committee of safety. He was one of the most active members of the Potowmack Company and in July 1785 went to Seneca Falls to procure workmen (NUTEGrace L. Nute. “Washington and the Potomac: Manuscripts of the Minnesota Historical Society, (1754) 1769–1796 I [and] II.” American Historical Review 28 (1922–23): 497–519, 705–22., 713, n.1). He also for many years served as a vestryman for Fairfax Parish (POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 203–4, 162–63).



   
   John Lomax’s tavern, on the southwest corner of Princess and Water (now Lee) streets, was the site of today’s meeting (Va. Journal, 21 April 1785).



 


Wednesday 18th. Mercury at 60 in the Morning—68 at Noon and 72 at Night.
Wind Southerly in the forenoon and Westerly afterwards.
The forepart of the day was very warm. In the Evening it turned much Cooler.
Finished Planting Corn at Muddy hole.
Rid to Alexandria to enter myself security for Doctr. Stuarts administration of Mr. Custis’s Estate. At the same time exchanged Deeds in Court with Mr. Willm. Triplett for the Lands we had swapped.
The Locust blossom is beginning to display.


   
   exchanged deeds in court: see 15 Feb. 1785.



 


Thursday 19th. Mercury at 66 in the Morning—63 at Noon and 66 at Night.
Mr. Pine left this (on his return to Philadelphia) in my Phaeton, which was to carry him to Annapolis.
Sent My Overseer & Barge to Popes Creek for the Baggage of Geo. Auge. Washington, and such Articles as he had brot. from the West Indies & South Carolina for my use—as also some Wild Geese which Mr. Wm. Washington had procured for me.
Wind at East all the day; until towards Sun down, when it turned quite calm.
The forenoon was a little dripping but not much rain fell.


   
   my overseer: In the fall of 1784, GW hired John Fairfax (c.1764–1843) as his overseer for the Mansion House farm and grounds at a wage of £30 for

the year, and when the contract was renegotiated in the fall of 1785 Fairfax obtained a raise to £40 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 209). John was distantly related to the Fairfaxes of Belvoir through his great-grandfather, John Fairfax, a Roman Catholic who emigrated from Yorkshire to Charles County, Md., in the early eighteenth century. In 1785 the head of the Maryland Fairfaxes was William Fairfax, Sr. (d. 1793), who moved from Charles County in 1789 to settle near Occoquan, Prince William County. By his two wives he had six daughters and four sons, one of whom was John (CARTMELLT. K. Cartmell. Shenandoah Valley Pioneers and Their Descendants: A History of Frederick County, Virginia, From its Formation in 1738 to 1908. Winchester, Va., 1909., 244, 247–48).


   

   
   wild geese: GW must have written his nephew, William Augustine Washington, to be on the lookout for some wild geese for his Mount Vernon estate. Washington wrote GW shortly after this that he had “been industrious in inquiring for some Wild Geese & Swans for you, at length I have procured these Geese, which I now send you. . . . I shall indeavour to procure you some Swans this Winter” (William Augustine Washington to GW, 1 June 1785, CSmH).



 


Friday 20th. Mercury at 61 in the Morning—68 at Noon and 72 at Night.
Brisk Southerly Wind until Noon when it became calm till the Evening—then the Wind sprung up again from the same point. Day warm and clear.
Rid to my Mill, and to Morris’s.
Planted in boxes No. 10 & 11 in the garden, adjoining to the other boxes 48 seeds of the Mahogany tree brot. by Mr. G. A. Washington from the West Indies.
A Mr. Noah Webster came here in the Afternoon & stayed all Night. As did one Richd. Boulton a House joiner and Undertaker recommended to me by Colo. Wm. Fitzhugh of Maryld.

Upon enquiry, found that my overseer at the ferry had begun to plant Corn on the 12th. and Morris at Dogue run on the 18th.


   
   mahogany tree: Swietenia mahogani.


   
   
   Noah Webster (1758–1843), of Massachusetts, had a short time before this published his Grammatical Institute of the English Language. The failure of Congress to enact copyright laws had led him to spend several years traveling through the states in an effort to encourage local legislation. During this year he had also published Sketches of American Policy, a plea for a strong federal government. He probably brought a copy to GW during this visit or during a return visit in November, for in December he wrote GW from Alexandria, asking to borrow his pamphlet long enough to have excerpts printed in the newspaper (16 Dec. 1785, PHi: Gratz Collection).



   
   Richard Boulton of Charles County, Md., signed an agreement with GW on 21 May 1785 in which he agreed to finish the New Room “in a plain and elegant manner; either of Stucco, Wainscot, or partly of both.” He was also, among other things, to make repairs to the roof of the mansion, wainscot the new piazza which had gone up under Lund Washington’s supervision, and “do the necessary work of a Green House” (DLC:GW). In employing a joiner to finish the New Room, GW was contradicting his earlier assertion to Samuel Vaughan on 14 Jan. 1784 (DLC:GW): “I found my new room, towards the completion of which you kindly offered your house-joiner, so far advanced in the wooden part of it, the Doors, Windows, & floors being done, as to render it unnecessary to remove your workman with his Tools (the distance being great) to finish the other parts; especially as I incline to do it in stucco, (which, if I understood you right, is the present taste in England).” Despite his contract with GW, Boulton reneged on his promise to come to Mount Vernon, and so the finishing work on the New Room was delayed for another year (Boulton to GW, 4 June 1785, GW to Boulton, 24 June 1785, GW to William Fitzhugh, 14 July 1785, DLC:GW).



   
   my overseer at the ferry: Hezekiah Fairfax, overseer at the Ferry plantation for several years, was a son of William Fairfax (d. 1793), of Maryland and Occoquan, by his first wife, and thus a half brother to John Fairfax, GW’s Home House overseer. Hezekiah married Margaret Calvert and lived in Prince William County.



 


Saturday 21st. Mercury at 67 in the Morning—72 at Noon and 68 at Night.
Calm all the forepart of the day, and warm. The wind came out from the Southward afterwds.; and a thunder shower of no long continuance Succeeded; thence it turned cool, the wind getting to the Westward.
My Phaeton which had been with Mr. Pine to Annapolis returned about 3 Oclock to day; as did my Barge which had been sent to Popes Creek on thursday last. The latter brought the Plants of the large Magnolio of South Carolina—Some scions of the live Oak, & a few young Trees of the Civil, or sower oranges in a box, all of which seem to be in a thriving State. As also

sundry kinds of Seed which Mr. G. Washington had provided for me in his travels & the Palmeto royal which Mr. Blake of So. Carolina had sent me accompanied by some of the Plants.
Agreed with one Richd. Boulton a House joiner & undertaker, to do my New Room, & other Work—who is to be here in abt. 3 Weeks with his Tools.
Mr. Webster went away after breakfast and in the Afternoon Captn. Kalender came & stayed all Night.

   
   
   the large magnolio: Magnolia grandiflora. civil, or sower orange: Citrus aurantium, the Seville or sour orange. palmeto royal: Sabal palmetto, palmetto, or S. umbraculifera, palmetto royal; some botanists say they are the same species. For the entry on other seeds and plants brought to GW by George Augustine Washington, see 13 June 1785. William Blake, of Charleston, S.C., wrote on 20 Mar. 1785, informing GW that he was sending him the plants and seeds he requested (DLC:GW). captn. kalender: Eleazer Callender of Fredericksburg had been a captain in the Virginia State Navy during the Revolution. He had come to Mount Vernon to visit his friend George Augustine Washington (Callender to George A. Washington, 19 May 1785, ViMtvL).



 


Sunday 22d. Mercury at 66 in the Morning 68 at Noon and 64 at Night.
Wind Easterly all day, and at times fresh. About 9 ’Oclock it began to rain & continued to do so, more or less all day.
In the Afternoon Doctr. Stuart & Mrs. Stuart arrived here.
 


Monday 23d. Mercury at 62 in the Morning—70 at Noon and 72 at Night.
Calm, cloudy, & warm all day; at times, when the sun came out it was hot. Veg[it]ation rapid by the warmth & moisture of the weather.
Set out the Palmeto Royal in my garden—in number  Plants and put the box in which the Magnolio, live oak & Sower Oranges were in the Area in front of the Green House.
Doctr. Stuart went away after Dinner. Mrs. Stuart & the Girls remained.
 


Tuesday 24th. Mercury at 69 in the Morning—68 at Noon and 68 at Night.
Much rain fell in the Night (& continued Showery at intervals all day) with thundr. & Lightng.
Wind very high in the Morning, and at times through the day from the Southward.
Bought 15, 114 feet of Inch Pine Plank a 10/. pr. Ct.

Laid a Margin of grass between the pavement, & the Post & rail fence from the Servants Hall, to the cross fence.
Doctr. Brown came here on a Visit to Richmond (a boy) who had hurt his Shoulder. Dined and returned afterwards.


   
   Richmond, a dower slave, was about nine years old. He was the son of Lame Alice, a seamstress at the Home House (see entry for 18 Feb. 1786).



 


Wednesday 25th. Mercury at 64 in the Morning—67 at Noon and 70 at Night.
Wind pretty fresh all day from the Southward. Clear, and pleasant—very conducive to Vegetation.
The blossom of the transplanted fringe tree was beginning to display. The locust blossom full out.
Expected General Roberdeau and some Methodist Clergymen to dinner but they did not come. Had Peas for the [first] time in the season at Dinner.


   
   Daniel Roberdeau (1727–1795), once a Philadelphia merchant dealing largely in the West Indies trade, served as a brigadier general of Pennsylvania militia during the early years of the Revolution and later served in the Continental Congress. He had moved his family to Alexandria some time before 1780, when he became a member of a fire company in that town (MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 152).



 


Thursday 26th. Mercury at 65 in the Morning—68 at Noon and 67 at Night.
Wind Southerly and warm in the forenoon and till about 5 O’clock afternoon when Clouds to the westward arose attended With high wind from the No. West Which continued an hour or two & changed the temparature of the air remarkably.
Rid to Muddy hole and the Neck Plantations.
Upon my return found Mr. Magowan, and a Doctr. Coke & a Mr. Asbury here—the two last Methodest Preachers recommended by Genl. Roberdeau—the same who were expected yesterday.
Mrs. Stuart and Betcy & Patcy Custis accompanied by Fanny Basset set out for Abingdon after Breakfast and my Nephew G. A. Washington did the same for Richmond.
After Dinner Mr. Coke & Mr. Asbury went away.


   
   Thomas Coke (1747–1814) and Francis Asbury (1745–1816) were sent to America by John Wesley as missionaries to superintend the Methodist movement in this country. Asbury came shortly before the Revolution and Coke in 1784. They were at Mount Vernon to ask GW to sign an antislavery petition which was to be presented to the Virginia legislature. Coke later wrote that GW informed them that “he was of our sentiments, and had signified

his thoughts on the subject to most of the great men of the State: that he did not see it proper to sign the petition, but if the Assembly took it into consideration, would signify his sentiments to the Assembly by a letter” (VICKERSJohn Vickers. Thomas Coke: Apostle of Methodism. Nashville, and New York, 1969., 98).



 


Friday 27th. Mercury at 60 in the Morning—62 at Noon and 62 at Night.
Wind at No. Wt. all day with flying clouds and little sprinklings of rain. Cold and disagreeable.
Mr. Magowan went away after breakfast.
 


Saturday 28th. Mercury at 58 in the Morning—58 at Noon and 60 at Night.
Wind at No. West all day, & pretty fresh scattered Clouds and disagreeably cool.
 


Sunday 29th. Mercury at 58 in the Morning—62 at Noon and 64 at Night. But little wind all day and much pleasanter than it had been for several days—being also clear.
The Honble. Mr. Sitgreave a Delegate to Congress from the State of North Carolina, Mr. Tillotson & Mr. Edward Livingston came to Dinner and stayed all Night.


   
   John Sitgreaves (1757–1802) served in the Continental Congress 1784–85 and was later appointed a district judge for North Carolina. He was on his way home to North Carolina and carried with him a copy of the Northwest Ordinance of 1785, adopted by the Congress on 20 May, providing for the surveying, subdividing, and disposal of public lands.



   
   Thomas Tillotson (1750–1832), who served in the Maryland militia during the Revolution, in 1780 was appointed physician and surgeon general of the Northern Department. He married Edward Livingston’s sister, Margaret, in 1779 and was now practicing medicine in New York.



   
   Edward Livingston (1764–1836), son of Robert R. Livingston (1718–1775), of New York, was a young lawyer. He was later to represent both New York (1795–1801) and Louisiana (1823–31) in Congress and become mayor of New York City (1801–3), secretary of state (1831–33), and minister to France (1833–35).



 


Monday 30th. Mercury at 62 in the Morning— at Noon and 69 at Night.
But little Wind, and that Southwardly—warm—& pretty clear.
The Gentlemen who came here to Dinner yesterday went away after Breakfast.
I went to Alexandria to meet the Directors of the Potomack Co. Dined at Colo. Fitzgerald and returned in the Evening—after

the Directors had agreed to meet at Mount Vernon tomorrow at 10 Oclock.
The flower of the Ivy is just getting pretty fully into Bloom & the trees which I transplanted from the Blind Pocoson & to which I could find no name were putting forth their blossoms—white, in small Clusters.
 


Tuesday 31st. Mercury at 66 in the Morning—66 at Noon and 66 at Night.
Govrs. Lee & Johnson, Colo. Fitzgerald & Colo. Gilpin came here according to appointment.
Fanny Bassett returned. Raining more or less all day—in the Evening & Night much fell.


   
   The directors of the Potowmack Company agreed at this meeting to divide the clearing of the Potomac into two areas of responsibility, one above and one below Harpers Ferry. For each of these two areas 50 men under an assistant manager would be hired, and both groups would be under a general manager to be chosen at the next meeting of the directors, set for 1 July in Alexandria (Va. Journal, 9 June 1785). In this way, GW wrote to the marquis de Lafayette, work could begin “in those parts which require least skill; leaving the more difficult ’till an Engineer of abilities & practical knowledge can be obtained” (25 July 1785, DLC:GW).



